Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/22 has been entered.
 Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, an apparatus, comprising: a package substrate with a split die pad having a slot between a die mount portion and a wire bonding portion with smaller area than the die mount portion; a first end of the wire bonding portion directly attached and physically connected to the die mount portion at one end of the slot; a second end of the wire bonding portion coupled to a first lead on the package substrate.
Claims 2-9 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 10, the prior art of record fails to teach or suggest in combination with other claim process steps, a method, comprising: mounting at least one semiconductor die on a package substrate having at least one split die pad that comprises a slot separating a die mount portion from a wire bonding portion, the wire bonding portion directly attached and physically connected to the die mount portion at a first end of the slot.
Claims 11-18 are allowed as being directly or indirectly dependent of the allowed independent base claim 10.

With respect to claim 19, the prior art of record fails to teach or suggest in combination with other claim features, a packaged electronic device, comprising: a package substrate with at least one split die pad including a slot between a die mount portion and a wire bonding portion having smaller area than the die mount portion; a first end of the wire bonding portion directly attached and physically connected Appl. No.: 16/831,503Page 5 of 8Amendment 116T90139US01to the die mount portion at one end of the slot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894